DETAIL ACTION
	Claims 1-2, 5-12 and 15-20 are allowed in this Office Action (re-number 1-16).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pedro F. Suarez, Esq. (Reg. # 45,895) on February 22, 2022.
The application has been amended as follows:
Claim 15 is amended.
AMENDMENTS TO THE CLAIM
1. (Previously Presented) A system comprising: 
at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
receiving an execution plan file that encodes a query execution plan for a database, the execution plan file utilizing at least one operator of interest to be isolated during testing and further utilizing other actions separate from the at least one operator of interest; 
forming, based on the execution plan file, an execution plan object by modifying the execution plan file, such that the at least one operator of interest is isolated from the other actions, wherein the modifying includes replacing at least one of the other actions 
performing a series of tests executing an extended execution plan object, the extended execution plan object formed by modifying one or more dummy operators in the execution plan object by replacing at least the at least one pointer with the input data, the series of tests comprising: 
receiving the input data identified by the at least one pointer in the extended execution plan object, 
executing the extended execution plan object using the received input data,
2Application No. 16/374,521Docket No.: 54874-468F0 1US/190207US01 Reply to Office Action of October 15, 2021measuring, based on the execution of the extended execution plan object, at least one cost metric representative of execution of the at least one operator of interest; and 
outputting the measured cost metric representative of execution of the at least one operator of interest at the database.  
2. (Original) The system of claim 1, wherein forming the extended execution plan object further comprises deserializing the execution plan file.  
3. (Canceled)  
4. (Canceled)  
5. (Previously Presented) The system of claim 1, wherein the modifying includes replacing at least another one of the other actions corresponding to a projection operator with a second dummy operator configured to receive data produced by the at least one operator of interest.

7. (Original) The system of claim 1, wherein the operations further comprise generating the input data using a random number generator.  
8. (Original) The system of claim 1, wherein the operations further comprise determining, based on the at least one output cost metric, a cost-model for the operator of interest based on the measured cost metric.  
9. (Original) The system of claim 8, further comprising: 
a database execution engine; 
a benchmark framework communicatively coupled to the database execution engine; and one or more databases, wherein: 
the benchmark framework receives the execution plan file, and forms the extended execution plan object; 
the benchmark framework performs the series of tests and outputs the measured cost metric; 
the input data is received from the one or more databases; and 
the benchmark framework determines the cost-model for the operator of interest based on the measured cost metric.  
10. (Original) The system of claim 9, further comprising: 
a cost-based optimizer communicatively coupled to the database execution engine and configured to perform operations comprising: 
receiving a query request; compiling the received query request into an initial execution plan; 

Reply to Office Action of October 15, 2021identifying, based on the identified database parameters and using one or more cost-models associated with one or more operators of interest associated with the received query request, an optimum version of the one or more operators of interest to execute the query; and 
executing the received query request using the identified optimum version.  
11. (Previously Presented) A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
receiving an execution plan file that encodes a query execution plan, the execution plan file utilizing at least one operator of interest and further utilizing other actions separate from the at least one operator of interest; 
forming, based on the execution plan file, an execution plan object by modifying the execution plan file, such that the at least one operator of interest is isolated from the other actions, wherein the modifying includes replacing at least one of the other actions corresponding to a table scan with a first dummy operator including at least one pointer identifying input data for the first dummy operator; 
performing a series of tests executing an extended execution plan object, the extended execution plan object formed by modifying one or more dummy operators in the execution plan object by replacing at least the at least one pointer with the input data, the series of tests comprising: 

Reply to Office Action of October 15, 2021executing the extended execution plan object using the received input data, 
measuring, based on the execution of the extended execution plan object, at least one cost metric representative of execution of the at least one operator of interest; and 
outputting the measured cost metric representative of execution of the at least one operator of interest at the database.  
12. (Original) The computer program product of claim 11, wherein forming the extended execution plan object further comprises deserializing the execution plan file.  
13. (Canceled)  
14. (Canceled)  
15. (Currently Amended) The computer program product of claim 11 [[13]] , wherein the modifying includes replacing at least another one of the other actions corresponding to a projection operator with a second dummy operator configured to receive data produced by the at least one operator of interest.  
16. (Previously Presented) A method comprising: 
receiving an execution plan file that encodes a query execution plan for a database, the execution plan file utilizing at least one operator of interest to be isolated during testing and further utilizing other actions separate from the at least one operator of interest; 6Application No. 16/374,521Docket No.: 54874-468F0 1US/190207US01 Reply to Office Action of October 15, 2021

performing a series of tests executing an extended execution plan object, the extended execution plan object formed by modifying one or more dummy operators in the execution plan object by replacing at least the at least one pointer with the input data, the series of tests comprising: 
receiving the input data identified by the at least one pointer in the extended execution plan object, 
executing the extended execution plan object using the received input data, measuring, based on the execution of the extended execution plan object, at least one cost metric representative of execution of the at least one operator of interest; and 
outputting the measured cost metric representative of execution of the at least one operator of interest at the database.  
17. (Original) The method of claim 16, wherein the cost metric is execution time of the extended execution plan object.  
18. (Original) The method of claim 16, further comprising generating the input data using a random number generator.  

20. (Previously Presented) The method of claim 16, wherein the modifying includes replacing at least another one of the other actions corresponding to a projection operator with a second dummy operator configured to receive data produced by the at least one operator of interest.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 9-14) dated January 18, 2021, regarding the features of claims 1, 11 and 16, the claimed features “forming, based on the execution plan file, an execution plan object by modifying the execution plan file, such that the at least one operator of interest is isolated from the other actions, wherein the modifying includes replacing at least one of the other actions corresponding to a table scan with a first dummy operator including at least one pointer identifying input data for the first dummy operator”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Yu et al. (US 2010/0241828) discloses method of distributed parallel processing according to one embodiment includes receiving an expression from a sequential program that is executing at a first machine, automatically generating an execution plan including a map phase and a reduction phase for executing the 
The prior art Nica et al. (US 2015/019441) discloses techniques for determining estimations to statistical questions. Data statistics used in evaluating estimations to statistical questions are gathered from multiple sources in a database management system. A statistical question comprising, for example, cardinality estimations is received, wherein the question is posed by different database components, such as query optimizer, or execution engine. Estimation for the statistical question is computed, where the estimation is based on multiple data statistics and without using the data referred to in the question.
	The prior art Ji et al. (US 2017/0124151) discloses method for optimizing continuous queries for hybrid execution over a stream processing engine and an in-memory database. In one example, a method may include identifying a continuous query executed at a stream processing engine, the continuous query including a plurality of operators. An optimal plan for execution of the identified continuous query at the stream processing engine is determined. For each of the plurality of operators in the determined optimal plan, an optimized placement decision for executing a particular operator in the stream processing engine or at a database system is determined. An optimized continuous query is generated from the identified continuous query based on the determined optimal placement decisions for each of the plurality of operators in the determined optimal plan. The optimized continuous query is then executed at the stream processing engine and the database system.

	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/KRIS E MACKES/Primary Examiner, Art Unit 2153